Smith, J.
The application for a stay of proceedings should be granted. Unless Parsons is a creditor, he has no right to appeal, Comp. *561Stats, ch. 132, sec. 4; and the question whether he is a creditor, is not yet determined, an appeal haring been taken by the administrators from the allowance of Parsons’ claim; see Mathes v. Bennett, 21 N. H. 188. One claimant ought not to be allowed to put another claimant, whose demand is ninety-three times as large as his own, to the trouble and expense of proving the latter demand, until the fact is established that the first claimant has an interest in the question whether the second claim is valid.